Title: Caspar Wistar to Thomas Jefferson, [received 4 February 1815]
From: Wistar, Caspar,Ticknor, George
To: Jefferson, Thomas


          
            Dr Sir received 4 Feb. 1815
            In a day or two I shall reply to your very interesting letter. The object of this note is to present to you the Bearer, Mr Ticknor of Boston, a young gentleman who intends to visit Europe for the purpose of in acquiring information. Before he leaves his native Country he wishes to See Some of the States to the South of this, & to pay his respects to you—In a letter from Dr Warren of Boston Mr Ticknor is mentioned in the most respectful terms, & Several Gentlemen of that place, who are now here, unite in describing him as a young gentleman of very uncommon merit. Any assistance you may afford him, by advice or letters, will add one more to the many kind services you have
             rendered
            to your much obliged friendC. Wistar
          
          
            Mr Gilmer remains with us, & answers fully to your description—He thinks of visiting Europe with Mr Correa.
          
        